Citation Nr: 1814237	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1952 to June 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  Thereafter, this claim was remanded in August 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2017, the Board remanded the Veteran's claim for additional development in order to verify the Veteran's claimed in-service stressors.  Historically, the Board noted that the Veteran claims he has PTSD as a result of specific events: 1) that he was present in Korea with particular units and was involved in an attack resulting in the deaths of servicemen in May 1953; 2) that he was involved in an incident resulting in civilian casualties in Korea from April 1953 to July 1953; and that while stationed in Korea, on one occasion, while the Veteran was returning from the chow hall with other servicemen, the base came under mortar and small arms fire.  After four to five hours of sporadic shelling and incoming fire, there was a loud explosion, and the Veteran reportedly lost consciousness.  When the Veteran awoke, he was in a MASH unit with a shrapnel wound to his leg.  The Veteran reports that he received a Purple Heart because of the injury.  

The JSRRC researched the 33rd Communications Squadron, the primary unit identified on the Veteran's DD 214.  This unit's history reported that the 33rd Communications Squadron Command was stationed at March Air Force Base (AFB), California, during May 1953.  The history did not report the incidents as described by the Veteran that occurred at Pusan, Korea, to include the deaths of several U.S. Air Force personnel and the wounding of one Sergeant Thompson during May 1953.  The history did reveal that three personnel of the 33rd Communications Squadron Command were lost during the period through overseas reassignment.  However, the history did not report who the three individuals were and what their overseas destinations were.  In short, none of the Veteran's statements were corroborated, including his presence in Korea or Libya.  

As noted in the August 2017 remand, the Veteran and his representative provided additional statements and records.  First, military personnel records have been submitted that show the Veteran's assignment to the 580th Communications Squadron in 1953.  The records document this unit's presence in Tripoli, Libya, and the Veteran being placed on a permanent detail around the same time he describes being taken to Korea as part of a Special Forces support group.  Next, of record is a June 1953 letter of commendation for the Veteran, written by a commanding officer of the 580th Communications Squadron, with the address of APO 231.  The letter commends the Veteran for the excellent impression he made upon the personnel of the 1603d Air Transport Wing.  

At the June 2017 Board hearing, the Veteran's representative asserted that the 580th Communications Squadron in Libya was attached and organized to 10 Special Forces groups, and that the unit had service in Korea in Special Forces operations.  The representative asserted that this service would not have been documented, even if the Veteran's personnel records were not destroyed, because the nature of the service was secret.  The representative referenced an internet search that yielded the information that the 580th Resupply and Communications Wing was stationed in Libya during the timeframe in which the Veteran was stationed in Libya.  

Thus, the Board directed that the AOJ contact the JSRRC and any other appropriate sources, to include unit records from 580th Communications Squadron and the 1603d Air Transport Wing, in attempts to independently verify the Veteran's alleged stressor events.  

The JSSRC contacted the Air Force Historical Research Agency in September 2017 and provided the Veteran's statements and history in order to aid further research.  VA received a detailed response shortly thereafter.  The Board is satisfied with the development completed regarding the Veteran's service with the 580th Communication Squadron and 1603rd Air Transport Wing in Wheelus Field, Libya.  Service at that base in 1953 is demonstrated from January 1953 through June or July 1954.  Research of these units showed numerous exercises, but there was nothing to suggest that there were any deployments to Korea.  The Air Force Historical Research Agency findings, documented in a September 2017 Memorandum from the Appeals Management Center, showed no documentation with the official unit histories to support the Veteran's claim.  

However, during the June 2017 hearing, the Veteran's representative contended that the Veteran was sent on a temporary duty assignment with the 581st Communication Squadron, a sister unit to the 580th.  The evidence discussed at that time to support this was the TDY orders from March 1953.  The Board has reviewed the cited orders.  It shows the Veteran being assigned from the 580th Air Resupply and Communications Wing to the 1603rd Support Squadron for a period of approximately 60 days.  On the submitted orders are a note, presumably written by the Veteran, noting that personnel assigned were moved to other assignments supporting special operation missions.  A September 2017 Report of General Information documents a telephone conversation with the Veteran's representative.  The representative reiterated that the Veteran served with the 580th Communications Squadron but then went TDY with the 581st.  The representative requested that this specific contention be investigated.  

The Board notes that nothing in the research conducted by the Air Force Historical Research Agency thereafter in September 2017 would support a finding that the Veteran was assigned on a TDY in Korea, to include any temporary duty with any unit other than the 1603rd Support Squadron.  However, the Board finds that remand is appropriate to fully explore the Veteran's contentions.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact JSRRC and any other appropriate sources, to include unit records from 581st Communications Squadron, in attempts to independently verify the Veteran's alleged stressor events.  He has reported two specific events:  1) that he was present in Korea with these units and was involved in an attack resulting in the deaths of servicemen in May 1953; and 2) that he was involved in an incident resulting in civilian casualties in Korea from April 1953 to July 1953.  

Specifically, the Veteran contends that he was assigned on TDY to the 581st supply and communication unit.  In support of this, he refers to TDY orders dated in March 1953 that show his temporary assignment from the 580th Air Resupply and Communications Wing to the 1603rd Supply Squadron, effective March 26, 1953.  In a note written on the orders, the Veteran contends that personnel assigned on these orders were subsequently moved to other assignments supporting special operation missions.  The Veteran's unit of assignment was asserted later to be the 581st in the Philippines and Korea.  

If the search for corroborating records leads to negative results, the RO must notify the Veteran and his representative of this fact, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  The RO should also follow up on any additional action suggested by each appropriate source contacted.
2.  Ensure compliance with the directives of this remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


